[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Detinue by the Bank of Albertville against J.E. Smalley. Judgment for plaintiff, and defendant appeals. Affirmed.
The amendment sufficiently appears. The complaint was further amended by adding the counts in assumpsit. The pleas were payment, and the suggestion that the detinue suit was founded upon the mortgage, with the request that the amount due thereon be ascertained. The note contained the mortgage clause conveying certain personal property, together with the crops. It appeared that the bank of Arab was a branch of the Bank of Albertville; that there were no stockholders in the Bank of Arab, but the stockholders of the Bank of Albertville owned it and all the profits were distributed to the stockholders through the Bank of Albertville.
In the complaint as originally filed, the plaintiff was styled, the "Bank of Arab, a corporation." During the progress of the trial it was shown that there was no such corporation as the "Bank of Arab;" that the plaintiff's true corporate name was the Bank of Albertville; and that its branch bank at Arab was styled, the "Bank of Arab." On this showing the court properly allowed the plaintiff to amend the complaint by substituting the word "Albertville" for "Arab." — McDonough v.Commercial State Bank, infra, 73 So. 754. The allowance *Page 497 
of the amendment cured the errors in the previous rulings of the court in the admission of the evidence. The court properly refused the affirmative charge requested by the defendant.
Affirmed.